Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 1 of 8




                      Exhibit B
                       Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 2 of 8
From: Phillips, Harry
Sent: Thursday, February 11, 2021 10:42 AM
To: 'Brendan Blake'
<bblake@cravath.com>; cvarney@cravath.com; kforrest@cravath.com; GBornstein@cravath.com; YEven@cravath.com;
LMoskowitz@cravath.com; MByars@cravath.com; Epic Mobile Apps <epic‐
mobileapps@cravath.com>;robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; byrd@whafh.com; dejong@
whafh.com; benh@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: RE: Epic v. Apple ‐ Epic's Production of Data and Non‐Custodial Documents

Brendan – Thank you for your email. We are investigating how significantly Epic’s replacement of these three datasets,
two business days before expert reports are due, will impact our experts’ analyses and prejudice Apple. Apple reserves
all rights to seek relief in light of this delinquency.

Harry
Harry R. S. Phillips


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.887.3706 • Fax +1 202.831.6049
HPhillips2@gibsondunn.com • www.gibsondunn.com




                                                             1
                 Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 3 of 8



From: Brendan Blake <bblake@cravath.com>
Sent: Thursday, February 11, 2021 12:20 AM
To: Phillips, Harry
<HPhillips2@gibsondunn.com>; cvarney@cravath.com; kforrest@cravath.com; GBornstein@cravath.com; YEven@crava
th.com; LMoskowitz@cravath.com; MByars@cravath.com; Epic Mobile Apps <epic‐
mobileapps@cravath.com>;robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; byrd@whafh.com; dejong@
whafh.com; benh@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: RE: Epic v. Apple ‐ Epic's Production of Data and Non‐Custodial Documents

[External Email]
Harry,

I am writing to follow-up on the two outstanding questions from your email below and the issues raised in your separate
February 9, 2021 email regarding the same data sets.

             1(b): The “monthly_mtx_revenue” field covers purchases of a number of different in-game items that are
             purchasable with real money. Specifically, the field covers revenue from direct purchases of V-Bucks,
             purchases of giftable Battle Passes, purchases of bundles (e.g., Starter Packs, Challenge Packs) and
             redemptions of POSA cards. However, only some of these items include V-Bucks. The giftable Battle Pass
             and Challenge Packs include cosmetics as well as the ability to earn a pre-determined amount of V-Bucks
             through in-game achievements. Starter Packs and certain other bundles include a combination of V-Bucks
             and cosmetics. Other bundles include only cosmetics. POSA cards are made up entirely of V-Bucks. The
             “vb_amount” field in the data set only covers direct purchases of V-Bucks. For this reason, the data set
             sometimes shows the revenue associated with purchases of these other items without showing any V-Bucks.

             For completeness, we have uploaded to the same secure FTP site that was used for the initial delivery of
             EPIC023 a new data set that includes an additional field for “vb_amount_other” immediately following the
             “vb_amount” field. This new field includes the total amount of V-Bucks—both actual and earnable—from the
             purchases of giftable Battle Passes, purchases of bundles and redemptions of POSA cards. Direct
             purchases of V-Bucks still only appear in the original “vb_amount” field. The new data set replaces
             EPIC_04315058_HighlyConfidential produced in response to Apple RFP 64. The filename for the
             replacement data set is EPIC_04315058_2_HighlyConfidential. The password for the zip file is CF!Jkx&n5z.

             1(d): Epic tracks in-game activity in Fortnite by measuring player “heartbeats” in one-minute intervals. That
             means that if a player logs into Fortnite for less than one minute it is possible that their in-game activity from
             that time will not be reflected in Epic’s data. Epic also separately tracks transactions that take place
             in Fortnite. Therefore, if a player logs into Fortnite for less than one minute but makes a transaction in that
             time, it is possible that Epic’s data will reflect that the player was seen inFortnite on that platform on that day
             and that the player spent money on the platform, but Epic’s data will not necessarily show that the player
             played on the platform for any amount of time. There are also occasional instances where data packets are
             lost or delayed while being transferred to Epic, in which case a player’s in-game activity for a particular day
             may not show up in Epic’s data.

             2/9/2021 Email: As part of Epic’s investigation into your initial questions, Epic determined that transactions
             for certain item types were inadvertently excluded from the EPIC_04315059 data set produced in response to
             Apple RFP 74. Following your February 9, 2021 email, Epic also determined that certain item codes that
             were used only in August and September 2020 also were inadvertently excluded from both the
             EPIC_04315058_2 and EPIC_04315059 data sets. The exclusion of these items accounts for the revenue
             discrepancy and the missing iOS App Store data noted in your most recent email.

             We have uploaded to the same FTP replacement data sets that include these additional item types. For
             EPIC_04315058_2, Epic re-ran the export for just August and September 2020 to include the missing item
             codes, and Epic is providing a supplementary data set for just these two months. The filename for the August
             and September 2020 data file is EPIC_04315058_3_HighlyConfidential. For EPIC_04315059, Epic re-ran the
             export for the full period to include the missing items. The replacement data set for EPIC_04315059 now
                                                                2
                Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 4 of 8
            includes three new fields that are populated only for those new item types—"quantity_other”, “revenue_other”,
            “revenue_net_other”—that immediately follow the fields “quantity”, “revenue”, “revenue_net”. The filename for
            the replacement data set is EPIC_04315059_1_HighlyConfidential.

Further, as to point 3(a) in my email below, Epic also has uploaded a replacement data set for EPIC_04315060 produced
in response to Apple RFP 74 that includes the “platform_max_time” field. The filename for the replacement data is
EPIC_04315060_1_HighlyConfidential.

Best,
Brendan



From: Brendan Blake
Sent: Wednesday, February 3, 2021 1:57 PM
To: Phillips, Harry <HPhillips2@gibsondunn.com>; Christine Varney <cvarney@cravath.com>; Katherine Forrest
<kforrest@cravath.com>; Gary Bornstein <gbornstein@cravath.com>; Yonatan Even <yeven@cravath.com>; Lauren
Moskowitz <lmoskowitz@cravath.com>; Brent Byars <MByars@cravath.com>; Epic Mobile Apps <epic‐
mobileapps@cravath.com>; robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; byrd@whafh.com; dejong@
whafh.com; benh@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: RE: Epic v. Apple ‐ Epic's Production of Data and Non‐Custodial Documents

Harry,

I have provided below answers to your questions. Where noted below, Epic is still in the process of looking into the
question and will follow-up on those separately.

Questions About EPIC023

         1. EPIC_04315058

                        a. We have reviewed the data set and determined there was an error in the initial export that
                        affected the data for January 2019 only. Epic has re-run the export for January 2019 and we
                        have uploaded the replacement data to the same secure FTP site that was used for the initial
                        delivery of EPIC023. The filename for the replacement data is
                        EPIC_04315058_1_HighlyConfidential.

                        b. Epic is still looking into your question about the “monthly_mtx_revenue” field.

                        c. The “HONGKONG” platform variable represents the PC-based WeGame portal that is used
                        primarily in China.

                        d. Epic is still looking into your question about the “time_played” field.

         2. EPIC_04315059

                        a. The “MtxPack” variable represents V-Bucks that are purchased in game while the “MtxPOSA”
                        variable represents the redemption of a point of sale activation (“POSA”) card in game.

                        b. The suffixes for the “MtxPOSA” items correspond with the platform on which the POSA card
                        was redeemed.

         3. EPIC_04315060

                        a. The “platform_max_time” field is the platform on which the user spent the most time on the day
                        of the redemption. This field was inadvertently omitted from the full data set. Epic will provide an
                        updated data set that includes this field and expects to be in a position to do so by the end of this
                        week.

                                                              3
                  Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 5 of 8
                        b. The “base_price” and “final_price” fields inadvertently were mis-defined in the data
                        dictionary. The correct definitions are as follows. The “base_price” field is the amount in V-Bucks
                        of a redeemed item. The “final_price” field is the total amount of V-Bucks spent on the item on a
                        particular day. For example, the “base_price” of a level is 150 V-Bucks, but if user redeems three
                        levels then the “final_price” is 450 V-Bucks. The data are correct as produced.

Apple RFP No. 65
Epic has produced data in response to Apple RFP No. 65 as EPIC_04503683.

Contracts with Third Parties
Epic has produced the Nintendo Switch Content License and Distribution Agreement as EPIC_04503632. Epic still
intends to produce one additional agreement with a wireless carrier pending the resolution of confidentiality issues.

Best,
Brendan

Brendan R. Blake
Cravath, Swaine & Moore LLP
825 Eighth Avenue, New York, NY 10019
T+ (212) 474-1003
bblake@cravath.com

From: Phillips, Harry <HPhillips2@gibsondunn.com>
Sent: Sunday, January 31, 2021 8:52 PM
To: Christine Varney <cvarney@cravath.com>; Katherine Forrest <kforrest@cravath.com>; Gary Bornstein
<GBornstein@cravath.com>; Yonatan Even <YEven@cravath.com>; Lauren Moskowitz <LMoskowitz@cravath.com>;
Brent Byars <MByars@cravath.com>; Epic Mobile Apps <epic‐
mobileapps@cravath.com>; robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; byrd@whafh.com; dejong@
whafh.com; benh@hbsslaw.com
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: RE: Epic v. Apple ‐ Epic's Production of Data and Non‐Custodial Documents


Hello all: Further to the below, please let us know when Epic will answer Apple’s questions about Epic’s data production
and provide the data necessary to complete its production. The lack of data for January 2019 in particular is a significant
deficiency impeding our experts’ analysis.

Thanks,

Harry
Harry R. S. Phillips


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.887.3706 • Fax +1 202.831.6049
HPhillips2@gibsondunn.com • www.gibsondunn.com


From: Phillips, Harry <HPhillips2@gibsondunn.com>
Sent: Tuesday, January 26, 2021 10:03 PM
To: cvarney@cravath.com; kforrest@cravath.com; GBornstein@cravath.com; YEven@cravath.com; LMoskowitz@cravat
h.com; MByars@cravath.com; epic‐
mobileapps@cravath.com; robl@hbsslaw.com; bens@hbsslaw.com; tedw@hbsslaw.com; byrd@whafh.com; dejong@w
hafh.com

                                                             4
                 Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 6 of 8

Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Subject: Epic v. Apple ‐ Epic's Production of Data and Non‐Custodial Documents

Epic counsel:

I write on behalf of Apple concerning Epic’s production of data in response to Apple Requests for Production Nos. 64 and
74, and other issues concerning Epic’s search for and production of non‐custodial data and documents.

Questions about EPIC023

We have reviewed the three datasets produced by Epic on January 22, 2021 as EPIC023, and have the following
questions and concerns:
    1.   Concerning EPIC_04315058 (produced in response to RFP 64):
            a.   For January 2019, a significant number of user accounts are missing from the data. In particular, while
                 we observe more than 70 million user accounts across all platforms in Dec 2018 and Feb 2019, in Jan
                 2019 we see only 4.7 million user accounts across all platforms. This deficiency is impeding our experts’
                 ability to analyze the data.
            b.    In about 59 million observations (2% of the entire dataset) “monthly_mtx_revenue” on a platform is
                 greater than zero even though “vb_amount” and “bp_purchase” are both “NA” for that platform. How is
                 the user generating revenue for Epic on a platform even though, according to the data, that user did not
                 purchase any vbucks or battle packs on that platform?
            c.   We are finding the “platform” variable can take the value “Hong Kong.” What does “Hong Kong”
                 signify?
            d.    There are many instances where “timeplayed” on a given platform is recorded as “0,” but “days” and
                 “monthly_mtx_revenue” are greater than zero. Why is that? Is “timeplayed” recorded as 0 if actual time
                 spent on a platform is below some threshold amount? If so, what is that threshold?
    2.   Concerning EPIC_04315059 (produced in response to RFP 74):
            a.   The variable “item” takes values beginning with “MtxPack” or “MtxPOSA”. What is the difference
                 between these?
            b.    In some (but not all) cases, there is a suffix such as “PCIOSAndroid” (e.g.,
                 “MtxPOSA5000_PCIOSAndroid”) or “Xbox” (e.g., MtxPOSA2800_Xbox). Does the suffix indicate the
                 platform where a purchase was made?
    3.   Concerning EPIC_04315060 (produced in response to RFP 74):
            a.   The sample dataset produced previously included the field “platform_max_time,” but the field
                 does not appear in this production. What did that variable signify and why does it not appear in this
                 dataset?
            b.    The data dictionary states that the variable “base_price” is the amount in vbucks of an item redeemed
                 before discount, and “final_price” is the amount in vbucks of an item redeemed after a discount. We
                 would therefore expect “base_price” to be greater than or equal to “final_price.” However, we find the
                 reverse to be true— “final_price” is greater than or equal to “base_price”. Have these variables been
                 mislabeled in the production?

Given the forthcoming deadline for expert reports, please provide answers to these questions and produce any
necessary supplemental data by tomorrow.

Apple’s RFP 65



                                                             5
                  Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 7 of 8

In your letter of January 13, 2021, you stated that Epic would produce, in response to Apple’s RFP 65, “for each platform
individually and for all platforms combined: (1) the average daily active users; (2) the total users; (3) total hours spent
playing matches; and (4) total hours spent in the game.” Please confirm whether Epic has produced this data and, if not,
when it will do so.

Contracts with Third Parties

Lastly, in your letter of January 13, 2021, you stated that Epic has completed its collection and production of agreements
with third‐party platforms “except for two agreements for which Epic is working to address third‐party confidentiality
issues.” You previously advised that one of these agreements is Epic’s Content License and Distribution Agreement
(“CDLA”) with Nintendo.

Please confirm whether Epic has produced this document and, if not, when it will do so. As Epic knows, its relationships
with third‐party game platforms are central to disputed issues of market definition and the justifications for Apple’s
alleged conduct. See Order Granting in Part and Denying in Part Motion for Preliminary Injunction (Dkt. 118), at 18 (“Epic
Games repeatedly ignored discussion of gaming laptops, tablets, and the Nintendo Switch, all of which can be played in
a mobile fashion. These devices could have significant overlap with the iOS platform in terms of the ultimate
consumer.”); id. (“Sony, Nintendo and Microsoft all operate similar walled gardens or closed platform models as Apple,
whereby the hardware, operating system, digital marketplace, and IAPs are all exclusive to the platform owner.”) Apple
and its experts are prejudiced by Epic’s continued withholding of this information.

As always, we can make ourselves available to discuss if need be.
Harry R. S. Phillips


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.887.3706 • Fax +1 202.831.6049
HPhillips2@gibsondunn.com • www.gibsondunn.com



This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated
addressee is unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on
which you received it.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.


This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.
                                                                 6
                Case 4:20-cv-05640-YGR Document 338-2 Filed 02/14/21 Page 8 of 8


Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                             7
